Title: To James Madison from James Cole Mountflorence, 1 July 1806
From: Mountflorence, James Cole
To: Madison, James



Sir,
Paris 1st. July 1806

I conceive it a Duty incumbent on me, as a Citizen of the United States, to lay before our Government, the unjust, oppressive, arbitrary, tyranical and unwarrantable Conduct of Mr. Barnet towards me, whilst he filled here (during the Absence of Mr. Skipwith, and under his Power of Attorney) the Office of Commercial Agent of the United States.  The Facts, set forth in the enclosed printed Statement are exactly true, and I am ready to deliver up the original Writings to our Minister at Paris, should you require it.
Had Mr. Barnet been a Gentleman & a Man of Honor, I would not, Sir, have importuned Government with this Complaint; but no other Step can be taken with a Man who, tho’ honored with a Commission from our Government, contents himself to cite before a Criminal Court of France, One of his Countrymen, for having given him a Slap on the face in the Street, because he had refused to him the Satisfaction one Gentleman has a Right to demand of Another.  With great Respect & high Consideration, I have the Honor to be Sir Your most obedient and most humble Servant

J. C. Mountflorence

